PER CURIAM.
This case came on to he heard on the record and hriefs and oral argument of counsel; on consideration whereof it is ordered that the judgment of the District Court filed June 12, 1950, be and hereby is affirmed upon the grounds and for the reasons stated in the opinion on motion for new trial and the findings of fact and conclusions of law filed February 8, 1950, and in the memorandum in settlement of judgment and findings of fact and conclusions of law filed May 25, 1950, by the District Court. 97 F.Supp. 965.